t c memo united_states tax_court patrick f and arlene g sheehy petitioners v commissioner of internal revenue respondent docket no filed date ralph c larsen for petitioners christine v olsen for respondent memorandum opinion raum judge the commissioner determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal income taxes respectively at issue is whether petitioners are entitled to deduct an expenditure of dollar_figure in connection with their investment in recyclable containers company this case was submitted on the basis of a stipulation of facts petitioners patrick and arlene sheehy resided in california when the petition in this case was filed references to petitioner in the singular are to petitioner husband in petitioner made dollar_figure in capital contributions to recyclable containers company rcc his investment resulted in his ownership of a 1-percent profit-share according to an undated private_placement memorandum there was dollar_figure worth of limited_partnership interests available in rcc the private_placement memorandum explains recyclable containers company intends to offer privately to a limited number of sophisticated investors the opportunity to invest in rcc a california limited_partnership organized to further research_and_development of the technology involved relating to the high volume manufacturing of a fabricated all-plastic reusable and recyclable shipping and storage container and pallet which has various proven produce and industrial applications to build the production tooling and equipment to manufacture and sell the product and to license the technology to manufacture the product on a world-wide basis for taxable_year petitioners deducted dollar_figure as a product development expense on a schedule c profit or loss from business attached to their federal_income_tax return on the schedule c petitioners listed recyclable container company as the business name and characterized the business a sec_1 petitioners contend that the dollar_figure is not a capital_contribution however rcc characterized investments as either loan or capital and we use the capital_contribution designation for the sake of convenience manufacturing recyclable containers they also indicated that petitioner materially participated in the operation of the business petitioners reported no income on the schedule c nor did they deduct any expenses other than the dollar_figure product development expense the commissioner's notice_of_deficiency disallowed two different research_and_development deductions each for dollar_figure the first taken in in connection with horse-breeding activities was conceded by respondent the second taken in in connection with the investment in rcc is still in contention the remaining items contained in the notice_of_deficiency have been conceded by the parties or are statutory adjustments dependent upon the outcome of the rcc issue petitioners contend they are entitled to deduct the dollar_figure they paid to rcc in under sec_174 sec_174 allows a taxpayer to treat research or experimental expenditures which are paid_or_incurred in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction sec_1_174-2 income_tax regs indicates that sec_174 applies not only to costs paid_or_incurred by the taxpayer unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for research or experimentation undertaken directly by him but also to expenditures paid_or_incurred for research or experimentation carried on in his behalf by another person or organization deductions are a matter of legislative grace and the taxpayer has the burden of demonstrating that he is entitled to a deduction 292_us_435 the burden_of_proof remains on the taxpayer even when the case is submitted fully stipulated 95_tc_82 affd 943_f2d_22 8th cir petitioners have adequately substantiated that they paid dollar_figure to rcc in to be entitled to the deduction however they must demonstrate that the amount was actually spent for research or experimentation conducted by them or on their behalf in connection with their trade_or_business see grindle v commissioner tcmemo_1993_297 petitioners' evidence consists of two documents first on the schedule c of their federal_income_tax return they list rcc as petitioner's business they describe its function as manufacturing recyclable containers and indicate that petitioner materially participated plainly petitioners' schedule c is self-serving and hardly represents convincing evidence on their behalf second petitioners provide the first page of rcc's private_placement memorandum that document describes rcc as a california limited_partnership organized to further research_and_development of the technology involved relating to the high volume manufacturing of a fabricated all-plastic reusable and recyclable shipping and storage container and pallet which has various proven produce and industrial applications to build the production tooling and equipment to manufacture and sell the product and to license the technology to manufacture the product on a world-wide basis the amended certificate of limited_partnership for rcc was entered into on date petitioner's checks to rcc are dated date it is unclear when the private_placement memorandum was issued it is possible that during the years between rcc's formation and petitioner's investment rcc started to manufacture and sell its product if that is the case petitioners would need to demonstrate that their dollar_figure was spent on research or experimentation as opposed to manufacturing this they have not done it is also possible that rcc licensed the technology to another organization on an exclusive basis in that event rcc's research is not being conducted in connection with a trade_or_business of its own or petitioners' of developing recyclable plastic containers as a result petitioners on whose behalf the research is being conducted have not met the requirements of sec_174 the above situations are merely hypothetical the record does not provide enough evidence for more than speculation it might be as petitioners argue that rcc is involved in the business of developing recyclable containers with the intention of manufacturing them then again it might not it is up to petitioners to prove that they engaged indirectly through rcc in research or experimentation this they have not done it is also up to petitioners to prove that their expenditure was paid or spent in connection with their own trade_or_business the controlling inquiry in determining whether an expenditure under sec_174 was made in connection with a taxpayer's trade_or_business is whether the taxpayer is 'actively involved in the research project as a trade_or_business ' 124_f3d_1338 10th cir quoting 962_f2d_973 10th cir affg brock v commissioner t c memo affg tcmemo_1995_172 as stated by the court_of_appeals for the ninth circuit the language of sec_1_174-2 income_tax regs makes clear that a taxpayer may enjoy the sec_174 deduction for research conducted by another entity read in isolation the regulation might suggest that the taxpayer is entitled to the deduction even though it engaged the research firm to conduct its research the regulation however does not eliminate the trade_or_business requirement of sec_174 if a taxpayer engages another firm to conduct its research it must satisfy the trade_or_business requirement in some other way such as by manufacturing or marketing the resulting technology 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 petitioners rely on 297_f2d_169 4th cir affg in part revg in part and remanding 34_tc_517 and 83_tc_667 to support their contention that petitioner was an active_participant in rcc in cleveland mr cleveland an attorney formed an informal partnership with hans kerla an inventor and chemist kerla was working on the development and commercialization of an inorganic binding material cleveland provided the funding and kerla performed the experiments id pincite cleveland also used his business contacts to market kerla's invention id pincite the court_of_appeals concluded that cleveland and kerla were involved in a joint_venture each of the parties was to participate in the enterprise kerla giving his time and effort and cleveland providing the necessary funds and they were to share equally in the avails thereof cleveland was thereafter engaging with kerla in the trade_or_business of promoting the commercial development of the invention in which cleveland was the owner of a participating one-half interest id pincite according to petitioners petitioner was as active a participant in rcc as mr cleveland was in his joint_venture however they have not shown that petitioner's contribution to rcc was comparable to mr cleveland's efforts on behalf of his partnership their characterizations about petitioner's participation in rcc are not supported by the record according to the exhibits petitioner's only contribution to the running of rcc was checks totaling dollar_figure moreover petitioners misconstrue mr cleveland's contribution to his partnership characterizing it as cash invested and attending to some paperwork cleveland has been interpreted to mean that an active role is necessary to qualify as being in a trade_or_business furthermore the court in cleveland did not hold that the act of financing research in itself constitutes the trade_or_business of promoting an invention the combined activities of both participants in the joint_venture formed the basis for the court's finding of a trade_or_business green v commissioner supra pincite petitioners have not shown that petitioner did any more than provide financing neither does green v commissioner supra support petitioners' entitlement to a deduction the taxpayers in green were limited partners in a partnership called lasala lasala was organized to acquire improve and develop four inventions id pincite on the day lasala acquired the inventions it entered into an agreement with npdc a patent development company under the agreement npdc was to research and develop the inventions id pincite lasala had no authority to direct npdc's efforts id pincite this court held that lasala functioned only as an investor id pincite and denied the taxpayers the deduction under sec_174 lasala's royalty interest in the development and commercialization of the four inventions was analogous to that of an investor in securities after the transactions of date lasala had no ownership_interest in the inventions and no control_over their actual development production or marketing id pincite the factual situation in green is similar to that of petitioners' in both a limited_partnership rather than the taxpayers themselves was in charge of conducting the research_and_development the court in green analyzed the agreements between lasala and npdc to determine whether lasala was actually controlling the research_and_development that analysis is impossible here because petitioners have not submitted any substantive information on rcc and how it plans to develop the recyclable plastic containers lacking such evidence here we cannot find that petitioner or rcc was actively involved in a trade_or_business involving the development or manufacture of recyclable plastic containers nor can we find that petitioner or rcc had a realistic prospect of entering into a trade_or_business with regard to the products that were to be developed by rcc see 416_us_500 kantor v commissioner supra pincite based on the record we cannot say that petitioner was any more than an investor in rcc petitioners have not shown that the dollar_figure paid to rcc in was spent on research or experimentation activities nor have they shown a connection between any research or experimentation activities and a trade_or_business conducted by petitioner accordingly we hold that petitioners are not entitled to deduct their dollar_figure payment to rcc in under sec_174 additionally because the activities of petitioner did not constitute a trade_or_business petitioners are not entitled to deduct the expenditure as an ordinary and necessary business_expense under sec_162 decision will be entered under rule
